1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    NERY CALDERON,                           Case No. CV 18-10266-SVW (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14    WARDEN LOZANO,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order: Dismissing Duplicative Action; And Denying A
19   Certificate Of Appealability,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATE: ____________________
            January 22, 2019             __________________________________
                                         STEPHEN V. WILSON
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
